Judgment reversed on the law, with costs, and judgment directed for defendant dismissing the complaint, with costs. In our opinion the acts and conduct of the plaintiff subsequent to the alleged unauthorized transfer of the fund in question constituted a ratification of the transaction. The appeal from the order denying the defendant’s motion for a new trial is dismissed as unnecessary. Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Davis, J., concurs for reversal but dissents from a dismissal of the complaint, being of opinion that there should be a new trial, with the following memorandum: I favor reversal on the ground that the verdict was against the weight of evidence on the issue of defendant’s liability and that a new trial should be granted so that the question of satisfaction, either as a matter of law or of fact, may be presented.